Citation Nr: 1134791	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968, including service in Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO, among other things, denied entitlement to service connection for a skin disorder, claimed as secondary to Agent Orange exposure.  The issue has been recharacterized for the reasons stated below.

In February 2009, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In March 2010, the Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his March 2005 claim, filed via a statement in support of claim (VA Form 21-4138), the Veteran indicated he was filing a claim for "skin condition - break out in whelps - first time 2 or 3 months in Vietnam."  The service treatment records (STRs) contain multiple notations of skin symptoms, including left leg pyoderma, rashes on the chest, back, arms, and stomach, and hives.  During the Board hearing, the Veteran claimed that he continues to experience skin symptoms that are related to his in-service skin symptoms.

On the July 2005 VA examination, the skin findings were normal.  In her impressions, the examiner wrote only that there was no evidence of chloracne in the past or at present, and there was no evidence of a current skin condition associated with Agent Orange exposure.  She did not, however, address the Veteran's in-service skin symptoms.  Moreover, while there are many findings in the VA treatment records of a lack of skin lesions, rashes, palpable nodules or induration, there are also December 2007 notations of a lump in the peroneal area, December 2007 positive system review of skin lesions or rashes, and a February 2010 problem list notation of unspecified pruritic disorder, along with the Veteran's competent testimony that he continues to experience skin symptoms.  Given that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Board finds that a new VA examination is warranted to determine if the Veteran has had a skin disability during the appeal period that is related to his documented in-service symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination as to the etiology of any skin disorder since he filed his claim in March 2005.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate if the Veteran has had a skin disorder at any time from March 2005 to the present.   If so, the examiner should list each such skin disorder.  Then, as to each diagnosed skin disorder since March 2005, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such skin disorder is related to the in-service skin symptoms.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.
 
If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

